            Case 5:20-cv-00148-gwc Document 5 Filed 12/23/20 Page 1 of 2

                                                                                u.s.,H1sr.,., -i couRr
                                                                               O/Sh,CI D ·1cVE   HMONT
                                                                                       i• l!_t�D
                             UNITED STATES DISTRICT COURT
                                       FOR THE                               2020D[C 23 p
                                                                                                       /: 54
                                 DISTRICT OF VERMONT
                                                                                       CLERK
ROBERT E. SNELGROVE,                            )                            8 -��)__ _
                                                )                                 ."J lr(f �- i" / ; :-:--~
                                                                                 _ -              C


       Plaintiff,                               )
                                                )
       V.                                       )               Case No. 5:20-v-148
                                                )
HERMAN LeBLANC,                                 )
                                                )
       Defendant.                               )

               ORDER ACCEPTING REPORT AND RECOMMENDATION
                                 (Docs. 2, 3)

       The Magistrate Judge issued a Report and Recommendation (R&R) on November 5,

2020. (Doc. 3.) No objections to the R&R have been filed. After careful review of the file and

the Magistrate Judge's reasoning, the court adopts the R&R. See 28 U.S.C. § 636(b)(l).

       As noted in the R&R, Plaintiff first filed this action seeking damages for trespass and

unlawful mischief in state court on July 21, 2017. (Doc. 2-1; Doc. 2-2 at 2.) In April 2018, the

case was stayed pending related state criminal proceedings. (Doc. 3 at 2.) After the criminal

proceeding was dismissed, Plaintiff requested a status conference and pretrial hearing. (Id.;

Doc. 2-2 at 10.) The pretrial conference was scheduled for September 25, 2020. (Doc. 2-2 at 10.)

Defendant filed a Notice of Removal in state comi on September 23, 2020, causing the pretrial

conference to be canceled, and the Notice was filed in this court on September 28, 2020 (Id.)
Case 5:20-cv-00148-gwc Document 5 Filed 12/23/20 Page 2 of 2
